An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                 NO. COA14-294

                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 July 2014


STATE OF NORTH CAROLINA

      v.                                     Beaufort County
                                             No. 11 CRS 52674
ROBERT CHRISTOPHER FIGGS



      On   writ   of   certiorari     to    review    judgments    entered    26

February 2013      by Judge    Wayland J. Sermons, Jr.,            in Beaufort

County Superior Court.         Heard in the Court of Appeals 30 June

2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Sherri Horner Lawrence, for the State.

      Craig M. Cooley for defendant-appellant.

      BRYANT, Judge.


      Where a review of the record pursuant to Anders reveals no

prejudicial error in defendant’s appeal, we find no error in the

judgment of the trial court.

      Defendant     Robert     Christopher        Figgs    seeks    review    of

judgments    entered    26   February      2013   upon    guilty   verdicts   to
                                        -2-
statutory rape and taking indecent liberties with a child.                    The

trial court sentenced defendant to consecutive terms of 317 to

390   and    21    to   26   months    imprisonment     for    his   respective

convictions.       On 12 December 2013, this Court issued a writ of

certiorari to review defendant’s judgments.

                        ________________________________

      Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that he

has complied with the requirements of Anders v. California, 386

U.S. 738 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985),     by    advising   defendant    of   his   right    to   file   written

arguments with this Court and providing him with the documents

necessary for him to do so.

      Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.              In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.               We have been unable to find
                             -3-
any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    No error.

    Judges STROUD and HUNTER, Robert N., Jr., concur.

    Report per Rule 30(e).